DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 27 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites broad and narrower numerical limitations, thereby making the boundaries of the claim indiscernible. See MPEP § 2173.05(c)(I).
Regarding claim 14, the claim recites broad and narrower numerical limitations, thereby making the boundaries of the claim indiscernible. See MPEP § 2173.05(c)(I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gibas et al., US 2014/0243727 A1 (hereinafter Gibas).
Regarding claim 1, Gibas teaches a method of manufacturing a layer of a silicone material comprising:
delivering the silicone material from a reservoir to a dispensing nozzle at a print head whilst the silicone material is a liquid or flowable gel (“the silicone composition may be prepared as a multiple part (e.g., 2 part) composition… and the various parts are combined shortly before use of the composition,” ¶ 0038; “automated dispensing units,” ¶ 0047);
dispensing the silicone material onto a template having at least one aperture to allow the silicone material to pass through the template, and depositing the silicone material from the aperture onto a substrate (“a screen printing or stenciling process… operator uses a roller or squeegee to apply the silicone composition by pressing the gel through the mesh onto the substrate,” ¶ 0045); and
allowing the silicone material to cure on the substrate as a layer (“once the silicone composition has been pattern coated, it is cured,” ¶ 0048).
Regarding claim 2, Gibas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Gibas also teaches spreading the silicone material over the template using a wiper blade (“a screen printing or stenciling process… operator uses a roller or squeegee to apply the silicone composition by pressing the gel through the mesh onto the substrate,” ¶ 0045).
Regarding claim 3, Gibas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Gibas also teaches wherein the reservoir comprises a first reservoir and a separate second reservoir, both the first and second reservoirs being connected to a mixing body that is connected to the dispensing nozzle such that the silicone material flows from the first and second reservoirs to the dispensing nozzle via the mixing body (“the silicone composition may be prepared as a multiple part (e.g., 2 part) composition… and the various parts are combined shortly before use of the composition,” ¶ 0038; “automated dispensing units,” ¶ 0047).
Regarding claim 4, Gibas teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Gibas also teaches wherein the silicone material is formed from a first part and a second part stored respectively within the first and second reservoirs (“the silicone composition may be prepared as a multiple part (e.g., 2 part) composition… and the various parts are combined shortly before use of the composition,” ¶ 0038; “automated dispensing units,” ¶ 0047).
Regarding claim 5, Gibas teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Gibas also teaches wherein the first part comprises a vinyl siloxane polymer and the second part comprises a silicone hydride (Si-H) containing crosslinker (“at least one organopolysiloxane, (b) at least one SiH-containing organopolysiloxane,” ¶ 0006).
Regarding claim 6, Gibas teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Gibas also teaches delivering the first and second parts to the mixing body at a temperature below a curing temperature of the silicone material (“the silicone composition may be prepared as a multiple part (e.g., 2 part) composition… and the various parts are combined shortly before use of the composition,” ¶ 0038; “automated dispensing units,” ¶ 0047, “once the silicone composition has been pattern coated, it is cured,” ¶ 0048).
Regarding claim 7, Gibas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Gibas also teaches wherein the step of allowing the silicone material to pass through the aperture comprises passing the silicone material through a mesh screen extending across the aperture (“a screen printing or stenciling process… operator uses a roller or squeegee to apply the silicone composition by pressing the gel through the mesh onto the substrate,” ¶ 0045).
Regarding claim 9, Gibas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Gibas also teaches wherein the silicone material is delivered to and dispensed from the nozzle in predefined dose volumes (“precise positive displacement metering,” ¶ 0047).
Regarding claim 10, Gibas teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Gibas also teaches raising and lowering the template and the screen relative to the substrate between the dispensing of the silicone material onto the template from the nozzle (“the tension of the mesh pulls the mesh up away from the substrate,” ¶ 0045).
Regarding claim 11, Gibas teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Gibas also teaches conveying the silicone material deposited on the substrate linearly from a position under the print head once the template has been raised relative to the substrate (“in a typical rotary screen printing, a passing web,” ¶ 0046).
Regarding claim 12, Gibas teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Gibas also teaches maintaining the substrate substantially stationary under the print head when the silicone material is dispensed onto the template and allowed to pass through the aperture (“a screen printing or stenciling process… operator uses a roller or squeegee to apply the silicone composition by pressing the gel through the mesh onto the substrate,” ¶ 0045).
Regarding claim 13, Gibas teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Gibas also teaches comprising heating the silicone material on the substrate to a temperature at or above a curing temperature of the silicone material (“curing takes place by heating at temperatures ranging from, for example about 90 C to about 150 C, for times ranging from, for example, about 2 minutes to about 6 minutes,” ¶ 0048).
Regarding claim 14, Gibas teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Gibas also teaches maintaining the silicone material above the gel temperature for a curing time period in a range 30 seconds to 5 minutes; 1 minute to 5 minutes; 2 minutes to 5 minutes or 2 minutes to 4 minutes (“curing takes place by heating at temperatures ranging from, for example about 90 C to about 150 C, for times ranging from, for example, about 2 minutes to about 6 minutes,” ¶ 0048).
Regarding claim 15, Gibas teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Gibas also teaches drying the cured silicone material within a dryer at a temperature below the curing temperature and above 20°C for a drying time period (“subsequent heating can be used to remove residual water,” ¶ 0048).
Regarding claim 16, Gibas teaches the invention of claim 15, as set forth in the rejection of claim 15 above. Gibas also teaches wherein after the step of drying the silicone material creating a tension in the substrate using a tensioning device (“a passing web,” ¶ 0046 – a web must be constantly under tension, which means the web is tensioned both before and after drying).
Regarding claim 17, Gibas teaches the invention of claim 16, as set forth in the rejection of claim 16 above. Gibas also teaches wherein after the step of tensioning the substrate, applying a release liner to an exposed surface of the silicone material positioned on the substrate (“the resultant force to pull the release liner from the adhesive,” ¶ 0050).
Regarding claim 18, Gibas teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Gibas also teaches after the step of tensioning the substrate, applying a support layer to an exposed surface of the substrate opposite to a surface in contact with the silicone material (“dressing often involve several layers… a paper liner,” ¶ 0003).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibas in view of Boswell et al., US 2019/0282459 A1 (hereinafter Boswell).
Gibas teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Gibas also teaches wherein the screen has a mesh size (“a screen printing or stenciling process… operator uses a roller or squeegee to apply the silicone composition by pressing the gel through the mesh onto the substrate,” ¶ 0045).
Gibas does not teach wherein a size of the mesh screen is in the range 20 to 100, 30 to 90, 30 to 80, 30 to 70 or 40 to 60 threads per linear cm in both x and y directions.
Boswell teaches manufacture of a skin patch for delivering drugs (“Patches have also been described in the literature and marketed in the medical field as a useful means for the transdermal administration of drugs,” ¶ 0002) made from printing a silicone layer having a pore size related to mesh size (“The image carrier screen may also be a self-supporting material such as a polymeric film, e.g. a perforated silicone sheet, with a pore size or channel size that is roughly equivalent to the channel size of a mesh for the image carrier screen as discussed herein,” ¶ 0035), using a mesh size that includes the range of 40 to 60 meshes (“the method further involves forming a multi-layer product by providing an image carrier screen having an upper side and a lower side and a plurality of channels and having a mesh or pore size corresponding to about 40 mesh to about 500 mesh,” ¶ 0006).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gibas to use a mesh size of about 40 mesh to about 500 mesh, because Boswell teaches that such a mesh size is advantageous for creating a silicone layer for use with the human body, thereby resulting in wherein a size of the mesh screen is in the range 20 to 100, 30 to 90, 30 to 80, 30 to 70 or 40 to 60 threads per linear cm in both x and y directions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gudnason et al., US 7,161,056 B2 discloses making a layer of silicone product via printing a two-part combination (from vats 104, Fig. 7), but without other particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
25 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853